  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 1 of 10 PageID #: 19




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MATTHEW MCGINNIS,                                   )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )            No. 4:20-cv-00228-JAR
                                                    )
UNKNOWN MONROE, et al.,                             )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff Matthew McGinnis for leave

to commence this civil action without prepayment of the required filing fee. (Docket No. 3).

Having reviewed the motion, the Court has determined that plaintiff lacks sufficient funds to pay

the entire filing fee, and will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1).

Additionally, for the reasons discussed below, the Court will dismiss plaintiff’s complaint without

prejudice.

                                        28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 2 of 10 PageID #: 20




payments to the Clerk of the Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement as required by 28 U.S.C. §

1915(a)(2). Nevertheless, having reviewed the information contained in the motion, the Court will

require plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481,

484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his

prison account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).



                                                  2
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 3 of 10 PageID #: 21




       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a self-represented litigant currently incarcerated at the Warren County Jail in

Warrenton, Missouri. He brings this action pursuant to 42 U.S.C. § 1983. His complaint names

Nurse Unknown Monroe, Lieutenant Unknown Schleuter, and the County of Warren as

defendants. Nurse Monroe is sued in both her official and individual capacities. (Docket No. 1 at

2). Lieutenant Schleuter, however, is sued in an official capacity only. (Docket No. 1 at 3).

       In his complaint, plaintiff alleges that defendants were deliberately indifferent to his

medical needs. He states that he has been detained at the Warren County Jail for two months, and

that he has serious medical conditions including: chronic pain, seizures, migraine headaches, and

high blood pressure. Plaintiff alleges that his medication has been brought to the jail, but that “the




                                                  3
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 4 of 10 PageID #: 22




nurse refuses to dispense [it].” He also asserts that he has released his medical records to the staff

at the jail but that “they refuse to treat [him].”

        Plaintiff further states that the “powers that be at the Warren County Jail have employed a

money saving strategy of using a nurse as gatekeeper to medical care.” (Docket No. 1 at 4).

According to plaintiff, this nurse is not licensed to diagnose or prescribe medication, yet medical

care can only be gained through her. Plaintiff states that he needs medical care, particularly his

blood pressure medication. (Docket No. 1 at 5).

                                               Discussion

        Plaintiff is a self-represented litigant who brings this civil action pursuant to 42 U.S.C. §

1983. He alleges that defendants Monroe, Schleuter, and the County of Warren have been

deliberately indifferent to his medical needs. Having reviewed the complaint, and for the reasons

discussed below, the Court will dismiss this action without prejudice for failure to state a claim.

    A. Defendant County of Warren

        A local governing body such as the County of Warren can be sued directly under § 1983.

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). In order to prevail

on this type of claim, the plaintiff must establish the governmental entity’s liability for the alleged

conduct. Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016). Such liability may

attach if the constitutional violation “resulted from (1) an official municipal policy, (2) an

unofficial custom, or (3) a deliberately indifferent failure to train or supervise.” Mick v. Raines,

883 F.3d 1075, 1079 (8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir.

2018) (recognizing “claims challenging an unconstitutional policy or custom, or those based on a

theory of inadequate training, which is an extension of the same”). Thus, there are three ways in

which plaintiff can prove the liability of the County of Warren.



                                                     4
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 5 of 10 PageID #: 23




       First, plaintiff can show the existence of an unconstitutional policy. “Policy” refers to

“official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters.” Corwin v. City of Independence, Mo., 829

F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir. 2005)

(“A policy is a deliberate choice to follow a course of action made from among various alternatives

by the official or officials responsible…for establishing final policy with respect to the subject

matter in question”). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers.” Id. at 390.

“A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality’s governing body.” Angarita v. St. Louis Cty., 981 F.2d 1537,

1546 (8th Cir. 1992).

       Second, plaintiff can establish a claim of liability based on an unconstitutional “custom.”

In order to do so, plaintiff must demonstrate:

               1) The existence of a continuing, widespread, persistent pattern of
                  unconstitutional misconduct by the governmental entity’s
                  employees;

               2) Deliberate indifference to or tacit authorization of such conduct
                  by the governmental entity’s policymaking officials after notice
                  to the officials of that misconduct; and

               3) That plaintiff was injured by acts pursuant to the governmental
                  entity’s custom, i.e., that the custom was a moving force behind
                  the constitutional violation.



                                                 5
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 6 of 10 PageID #: 24




Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

         Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a “pattern of similar

constitutional violations by untrained employees.” S.M. v. Lincoln Cty., 874 F.3d 581, 585 (8th Cir.

2017).

         Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

         In this case, plaintiff has failed to state a claim against the County of Warren. He has not

presented any facts to support the proposition that an unconstitutional policy or custom exists. That

is, he has not pointed to any “policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality’s governing body” to establish that the County of Warren

has an unconstitutional policy. He has also failed to show the existence of widespread

unconstitutional misconduct, much less that the County of Warren’s policymakers were

deliberately indifferent to or tacitly authorized such conduct, which is necessary to demonstrate an

unconstitutional custom. Finally, plaintiff has alleged no facts regarding a failure to train its

employees on the part of the County of Warren. In particular, he has not alleged a “pattern of

similar constitutional violations by untrained employees.” For these reasons, plaintiff’s claim

against the County of Warren must be dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061

(8th Cir. 2013) (affirming district court’s dismissal of Monell claim where plaintiff “alleged no




                                                  6
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 7 of 10 PageID #: 25




facts in his complaint that would demonstrate the existence of a policy or custom” that caused the

alleged deprivation of plaintiff’s rights).

    B. Official Capacity Claims Against Nurse Monroe and Lieutenant Schleuter

        In an official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against sheriff and his deputy “must be treated as a suit against the County”); Kelly, 813 F.3d at

1075 (stating that a “plaintiff who sues public employees in their official, rather than individual,

capacities sues only the public employer”); and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir.

2006) (stating that a “suit against a public official in his official capacity is actually a suit against

the entity for which the official is an agent”).

        Here, Nurse Monroe and Lieutenant Schleuter are alleged to be employed by the County

of Warren. As such, plaintiff’s official capacity claims against them are actually claims against the

County of Warren itself. In order to prevail on such a claim, plaintiff must establish the County of

Warren’s liability for the alleged conduct. See Kelly, 813 F.3d at 1075. However, as discussed

above, plaintiff has failed to demonstrate that the County of Warren had an unconstitutional policy

or custom, or that it failed to train or supervise its employees. Therefore, the official capacity

claims against Nurse Monroe and Lieutenant Schleuter must be dismissed.

    C. Individual Capacity Claim Against Nurse Monroe

        Plaintiff has alleged that Nurse Monroe was deliberately indifferent to his medical needs.

Under the Eighth Amendment, the government has an obligation to provide medical care to those



                                                   7
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 8 of 10 PageID #: 26




whom it is punishing by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To demonstrate

constitutionally inadequate medical care, the inmate must show that a prison official’s conduct

amounted to deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th Cir. 1997).

       In order to establish deliberate indifference, a plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). See also Hamner v. Burls, 937 F.3d

1171, 1177 (8th Cir. 2019). “A serious medical need is one that has been diagnosed by a physician

as requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997). Deliberate

indifference can include the intentional denial or delay of access to medical care, or the intentional

interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344, 1346 (8th

Cir. 1995).

       To prevail under this standard, an inmate must demonstrate that a prison health care

provider’s actions were “so inappropriate as to evidence intentional maltreatment or a refusal to

provide essential care.” Jackson v. Buckman, 756 F.3d 1060, 1066 (8th Cir. 2014). As such,

“deliberate indifference requires a highly culpable state of mind approaching actual intent.” Kulkay

v. Roy, 847 F.3d 637, 643 (8th Cir. 2017). Thus, a showing of deliberate indifference requires more

than a mere disagreement with treatment decisions and is greater than gross negligence. Gibson v.

Weber, 433 F.3d 642, 646 (8th Cir. 2006).

       Here, plaintiff has not presented sufficient facts to demonstrate that Nurse Monroe was

deliberately indifferent to his medical needs. The sole allegation against Nurse Monroe is

plaintiff’s assertion that the “nurse refuses to dispense” his medications. Plaintiff does not state

when this occurred, or how often, and he does not indicate the potential consequences of his not



                                                  8
  Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 9 of 10 PageID #: 27




receiving the medications. More pertinently, the Court is left to speculate as to the reason behind

Nurse Monroe’s alleged inaction. That is, plaintiff states that medications were brought to the jail,

and that he released his medical records. However, because he does not establish when the

medications were brought, or who they were given to, or when he signed a release, or whether his

medical records had actually been received by Nurse Monroe, so that she could review them, the

Court is left to speculate as to whether Nurse Monroe was intentionally interfering with his

treatment, or whether there was some other cause in the delay. In other words, plaintiff’s single

vague assertion does not show that Nurse Monroe’s actions were “so inappropriate as to evidence

intentional maltreatment or a refusal to provide essential care,” and he does not provide enough

factual matter for the Court to draw that inference. Therefore, plaintiff’s individual capacity claim

against Nurse Monroe must be dismissed.

   D. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 2). The motion will be denied

as moot as this action is being dismissed without prejudice for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance payable

to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.



                                                  9
 Case: 4:20-cv-00228-JAR Doc. #: 5 Filed: 07/02/20 Page: 10 of 10 PageID #: 28




       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 2) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 2nd day of July, 2020.




                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                 10
